Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the RCE filed 01/13/2022 for the present application
Claims 2-17 and 19-60 are cancelled.
Claims 1 and 18 are patentable.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
Response to Amendments and Arguments
Rejections of claims 1 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, are withdrawn based on applicant’s amendment s made in the claims.
Applicant's amendments and arguments filed 01/13/2022 have been fully considered. The amendments and argument are sufficient to overcome the prior art of the record.
Allowable Subject Matter
Claims 1 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closet prior art of the record is briefly described as follows:
Itzkovitz, et al. (US 2006/0229078 A1) discloses method for communication includes assigning to at least first and second communication terminals of a communication system  at least respective first and second private identities and a common public identity different from at least the first and second private identities. Registrations of the public identity and of at least the first and second private identities are simultaneously maintained in the communication system. A request is received to set up a call in which the public identity serves as one of a source and a destination of the call. The call is established between a third communication terminal and one of at least the first and second communication terminals using the simultaneously-maintained registrations. See abstract. Itzkovitz, et al. further discloses a method for processing outgoing calls initiated by a SIP terminal in packet-switched network, wherein the call is destined to a cellular phone in a circuit switched (CS) network, wherein the SIP terminal initiates a call carrying the SIP private ID to a CSCF. The CSCF routes the call to the CS network, which replaces the originating SIP private ID with the corresponding public ID. See fig.13 and par. 0189.
LaBauve, et al. (US 2014/0335854 A1) discloses methods for handling calls in a dual-mode VoIP/cellular environment, including  determine whether to use a VoIP system or a cellular system to handle a particular call, and/or to transition a call from one network to the other network, and/or substitute a public number (which might be, 
However, prior art of the record, inter alia, fails to show or teach the combination of the limitations recited in the amended claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/Primary Examiner, Art Unit 2641